                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
 SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 11/19/18
 ------------------------------------------------------------------X
 TRUSTEES OF THE NEW YORK CITY                                     :
 DISTRICT COUNCIL OF CARPENTERS                                    :
 PENSION FUND, WELFARE FUND,                                       :
 ANNUITY FUND, AND APPRENTICESHIP,                                 :       1:18-cv-5074-GHW
 JOURNEYMAN RETRAINING,                                            :
 EDUCATIONAL AND INDUSTRY FUND, et al., :                              MEMORANDUM OPINION
                                                                   :       AND ORDER
                                                   Petitioners, :
                                                                   :
                               -against-                           :
                                                                   :
 M&B BUILDERS GROUP INC.,                                          :
                                                                   :
                                                  Respondent. :
 ------------------------------------------------------------------X


     GREGORY H. WOODS, United States District Judge:
            The Trustees of the New York City District Council of Carpenters Pension Fund, Welfare

     Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational and Industry Fund;

     the Trustees of the New York City Carpenters Relief and Charity Fund; the New York City and

     Vicinity Carpenters Labor-Management Corporation (together, the “Funds”); and the New York

     City District Council of Carpenters (the “Union”, and collectively with the Funds, the “Petitioners”),

     seek to confirm an arbitration award obtained against M&B Builders Group, Inc. (“M&B Builders”

     or “Respondent”) pursuant to Section 301 of the Labor Management Relations Act (“LMRA”), 29

     U.S.C. § 185. For the reasons that follow, the award is confirmed.

I.      BACKGROUND

            On November 9, 2016, M&B Builders executed a collective bargaining agreement (“the

     Agreement”) with the Union. Pet’rs’ Rule 56.1 Stmt. (ECF No. 13) ¶6; Decl. of William Davidian

     (ECF No. 11) (“Davidian Decl.”) ¶ 8; Ex. A to Davidian Decl. (“Ind. Bldg. Constr. Agmt.”). Under

     the Agreement, M&B Builders is required to pay hourly benefit contributions to the Funds at certain

     specified rates for all employees covered by the Agreement. Ind. Bldg. Constr. Agmt., art. XV. The
Agreement also requires M&B Builders to furnish its books and payroll records when requested by

the Funds for auditing purposes to ensure that M&B Builders has complied with its benefit

contribution obligations. Ind. Bldg. Constr. Agmt., art. XV § 1. This case arises from M&B

Builders’ failure to remit contributions to the Funds for the period of November 9, 2016 through

July 25, 2017, as the Agreement requires.

        The Agreement includes an arbitration provision, binding both parties in the event dispute

resolution is necessary. The Agreement provides that “[s]hould any dispute or disagreement arise

between the parties hereto, or between the Union and any employer-member signatory hereto,

concerning any claim arising from payments to the Fund[s] of principal and/or interest which is

allegedly due, either party may seek arbitration of the dispute before the impartial arbitrator

designated hereunder . . . .” Ind. Bldg. Constr. Agmt. art. XV, § 7. The Agreement also provides

that “[t]he arbitrator shall have full and complete authority to decide any and all issues raised by the

submission and to fashion an appropriate remedy including, but not limited to, monetary damages”

and that “[t]he arbitrator’s award . . . shall be final and binding upon the parties hereto and the

individual Employer, if any, and shall be wholly enforceable in any court of competent jurisdiction.”

Id. The Agreement instructs that “[t]he cost of the arbitration, including the fees to be paid to the

arbitrator, shall be included in the award and shall be borne by the losing party.” Id.

        The Agreement has an evergreen provision which dictates that the contract

        shall be renewed automatically for one year intervals thereafter unless notice to the
        other at their last known address has been provided by either party by certified and
        regular mail no more than ninety (90) days nor no less than sixty (60) days before the
        contract expiration that such party seeks to negotiate a new contract or modify or
        amend this Agreement through negotiations.

Id. at art. XIX. Neither M&B Builders nor the Petitioners sent such a notification to the other. See

Nov. 1, 2018 Dickerson Letter (ECF No. 26) (“Dickerson Letter”) at 1; see also Decl. of Brian

Spencer. (ECF No. 28) (“Spencer Decl.”) ¶ 6. Consequently, during the time period at issue here—



                                                    2
November 9, 2017 to July 25, 2017—M&B Builders was bound by the Agreement. 1 Pet’rs’ Rule

56.1 Stmt., ¶¶ 6–12; Davidian Decl. ¶¶ 8–14; Ind. Bldg. Constr. Agmt.

         Pursuant to the Agreement, the Funds conducted an audit of M&B Builders’ payroll records

and determined that the M&B Builders had failed to comply with its contribution requirements for

the period of November 9, 2016 through July 25, 2017. Pet’rs’ Rule 56.1 Stmt. ¶¶ 18–19; Davidian

Decl. ¶¶ 20–21; Ex. H to Davidian Decl. (“Payroll Records”); Ex. I to Davidian Decl.

(“Delinquency Contributions Report”). The Funds calculated that M&B Builders owed $64,621.66

in unpaid contributions. Pet’rs’ Rule 56.1 Stmt. ¶ 19; Davidian Decl. ¶ 21, Delinquency

Contributions Report.

         After M&B Builders failed to remit the unpaid amount, the Funds initiated arbitration

pursuant to the Agreement. Pet’rs’ Rule 56.1 Stmt. ¶ 20; Davidian Decl. ¶¶ 22–23. After providing

notice to both parties the Arbitrator, Roger Maher, held a hearing on February 13, 2018. Pet’rs’

Rule 56.1 Stmt. ¶¶ 21–22; Davidian Decl. ¶¶ 24–25; Ex. J to Davidian Decl. (“Notice of Hearing”).

At the hearing, Petitioners appeared through counsel and submitted testimony and other evidence in

support of their claims. Ex. I to Davidian Decl. (“Award”) at 2. No representative appeared at the

hearing on behalf of M&B Builders. Id. at 1–2. Because Petitioners provided proof that M&B




1 On January 16, 2017, M&B Builders joined the Building Contractors Association, Inc. (the “BCA”). Pet’rs’ Rule 56.1
Stmt. ¶ 7; Davidian Decl., ¶ 9; Ex. B to Davidian Decl. (“BCA Membership Email”). As a member of the BCA, M&B
Builders was additionally bound to the collective bargaining agreement between the Union and BCA (the “Collective
Bargaining Agreement”). Pet’rs’ Rule 56.1 Stmt. ¶ 8; Davidian Decl., ¶ 10; BCA Membership Email; Ex. C to Davidian
Decl. (“Coll. Barg. Agmt.”). The two agreements contain substantively identical contribution and arbitration clauses.
On October 15, 2018, the Court requested supplemental briefing from Petitioners regarding the interaction between the
two contracts and the basis for the Arbitrator’s authority to issue an award for the entire period of November 9, 2016
through July 25, 2017. (ECF No. 21). On November 1, 2018, Petitioners submitted a letter to the Court and appeared
before the Court the following day. (ECF Nos. 26, 29). During the hearing, counsel for Petitioners argued that the
Arbitrator was within his jurisdiction to award fees because, although both agreements were in effect for a portion of the
time period at issue, the November 9, 2016 Agreement, on its own, bound Respondents to the contribution
requirements for the entire time period given that the Agreement was never terminated. A district court is required to
enforce an arbitration award if there is “even a barely colorable justification for the outcome reached.” Andros Compania
Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir. 1978). Because that proffer from Plaintiffs’ counsel is
uncontested, and it is a colorable explanation of the Arbitrator’s jurisdiction under the Agreement standing alone, the
Court need not determine whether the Arbitrator had jurisdiction to issue the Award under the terms of the subsequent
collective bargaining agreement between Respondent and the Union.

                                                             3
Builders had legally sufficient notice of the hearing and the claims against it, the Arbitrator held

M&B Builders in default and proceeded in its absence. Award at 1–2.

        On February 21, the Arbitrator issued his award, finding that the “uncontroverted testimony

and evidence” established that M&B Builders was bound to the Agreement with the Union from

November 9, 2016 onward, and was thus obligated to make payments to the Funds in accordance

with its terms. Id. at 2. The Arbitrator determined that, based on the “substantial and credible

evidence of the case as a whole,” M&B Builders had violated the terms of the Agreement and owed

the Funds $64,621.66 in estimated principal benefit contributions; $3,548.70 in interest; $12,924.33

in liquidated damages; $117.75 in late payment interest; $115.60 in payments to the promotional

fund; $400.00 in “court costs;” $1,500 in attorneys’ fees; and $500 for the Arbitrator’s fee, for a total

award of $83,728.04. Id. at 2–3. The Arbitrator also awarded interest, to accrue at the rate of 5.75%

from the date of issuance of the award. Id. at 3.

        On June 7, 2018, Petitioners commenced this confirmation action, asserting that M&B

Builders had not satisfied any portion of the arbitral award. Pet. to Conf. Arb. Award (ECF No. 1)

(“Petition”). The Court directed Petitioners to file any declarations and affidavits with which it

intended to support its petition by July 9, 2018 and directed M&B Builders to file any opposition by

July 23, 2018. ECF No. 8. Petitioners filed their motion for summary judgment and supporting

documents on July 9, 2018. ECF Nos. 10–13. M&B Builders failed to file an opposition, even after

the Court granted an extension of its deadline to respond to August 3, 2018. ECF No. 18.

        Petitioners served their petition and summons on M&B Builders on June 13, 2018. ECF

No. 9. They also served their summary judgment materials on July 9, 2018, ECF No. 14, and the

Court’s scheduling orders on July 30, 2018. ECF. Nos. 16, 19. Despite being properly served with

the petition and summons, Petitioners’ motion for summary judgment, and the Court’s orders

establishing and extending deadlines for opposing that motion, M&B Builders has not appeared in

this action.

                                                    4
II.       DISCUSSION

              A. The Arbitration Award

              “Section 301 of the [LMRA], 29 U.S.C. § 185, provides federal courts with jurisdiction over

      petitions brought to confirm labor arbitration awards.” Local 802, Associated Musicians of Greater N.Y.

      v. Parker Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998). “Confirmation of a labor arbitration award

      under LMRA § 301 is a summary proceeding that merely makes what is already a final arbitration

      award a judgment of the Court.” N.Y. Med. Ctr. of Queens v. 1199 SEIU United Healthcare Workers

      East, No. 11-cv-04421, 2012 WL 2179118 (ENV) (RLM), at *4 (E.D.N.Y. June 13, 2012) (internal

      quotation marks omitted).

              The Court’s review of a final arbitration award under the LMRA is “very limited.” Nat’l

      Football League Mgmt. Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir. 2016)

      (quoting Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)). Courts are “not

      authorized to review the arbitrator’s decision on the merits . . . but inquire only as to whether the

      arbitrator acted within the scope of his authority as defined by the collective bargaining agreement.”

      Id. It is not the Court’s role to “decide how [it] would have conducted the arbitration proceedings,

      or how [it] would have resolved the dispute.” Id. at 537. Instead, the Court’s task is “simply to

      ensure that the arbitrator was ‘even arguably construing or applying the contract and acting within

      the scope of his authority’ and did not ‘ignore the plain language of the contract.’” Id. (quoting

      United Paperworks Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)); see also Local 97, Int’l Bhd. of Elect.

      Workers v. Niagara Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999) (“Because [t]he federal

      policy of settling labor disputes by arbitration would be undermined if courts had the final say on

      the merits of [arbitration] awards, an arbitrator’s award resolving a labor dispute is legitimate and

      enforceable as long as it draws its essence from the collective bargaining agreement and is not

      merely an exercise of the arbitrator’s own brand of industrial justice.” (internal citations omitted));

      Harry Hoffman Printing, Inc. v. Graphic Commc’ns Int’l Union, Local 261, 950 F.2d 95, 97 (2d Cir. 1991)

                                                              5
(“[A]s long as the arbitrator is even arguably construing or applying the contract and acting within

the scope of his authority, that a court is convinced he committed serious error does not suffice to

overturn his decision.” (internal quotation marks omitted)). “Generally speaking, unless the award is

procured through fraud or dishonesty, the decision should not be disturbed.” Niagara Mohawk, 196

F.3d at 124.

       When a petition to confirm an arbitration award is unopposed, courts should generally treat

“the petition and accompanying record . . . as akin to a motion for summary judgment.” D.H. Blair

& Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Thus, like unopposed summary judgment

motions, unopposed confirmation petitions “must fail where the undisputed facts fail to show that

the moving party is entitled to judgment as a matter of law.” Id. at 110 (internal quotation marks

omitted).

       Here, there is no indication that the Arbitrator’s award was procured through fraud or

dishonesty or that the Arbitrator was acting in disregard of the Agreement or outside the scope of

his broad authority to resolve any dispute between the parties regarding contributions. Rather, the

record indicates that the Arbitrator based his award on undisputed evidence that the Funds

conducted an audit in accordance with the terms of the Agreement and that M&B Builders failed to

remit payments to the Funds for work it had completed, as required by the contract terms. The

record further indicates that the Arbitrator based his principal award and his award of interest,

liquidated damages, and various costs on the contract provisions and undisputed testimony.

Accordingly, Petitioners’ motion is granted and the award is confirmed.

       B. Post-award Prejudgment Interest

       Petitioners have also requested that the Court award prejudgment interest at the rate of

5.75%—the post-award rate prescribed by the Arbitrator―for the period between the date of the

award and the date of judgment in this action. Petition ¶ 23. The Second Circuit has noted that in

the context of actions to confirm arbitral awards there is “a presumption in favor of prejudgment

                                                   6
interest.” Waterside Ocean Navigation Co. v. Int’l Navigation Ltd., 737 F.2d 150, 154 (2d Cir. 1984).

Accordingly, district courts in this Circuit “have exercised their discretion to award prejudgment

interest when confirming arbitration awards under collective bargaining agreements pursuant to

§ 301 of the LMRA, when the CBAs indicated that an arbitration award was ‘final and binding.’”

Serv. Emp’s Int’l Union, Local 32BJ, AFL-CIO v. Stone Park Assocs., LLC, 326 F. Supp. 2d 550, 555

(S.D.N.Y. 2004) (collecting cases). Moreover, the Arbitrator has already awarded this interest.

Award at 3. Accordingly, the prejudgment interest rate of 5.75% will be encompassed within the

Court’s confirmation of the Arbitrator’s award.

         C. Attorneys’ Fees and Costs

         Petitioners also request $4,557.50 in attorneys’ fees and $409.85 in costs arising from this

confirmation action.2 Decl. of Paige Davis (ECF No. 12) (“Davis Decl.”) ¶¶ 8–9; Ex. L to Davis

Decl. (“Invoice”). Generally, “in a federal action, attorney’s fees cannot be recovered by the

successful party in the absence of statutory authority for the award.” Int’l Chem. Workers Union, Local

No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985). Section 301 of the LMRA does not

provide for the recovery of attorneys’ fees. Id. However, “[p]ursuant to its inherent equitable

powers . . . a court may award attorney’s fees when the opposing counsel acts ‘in bad faith,

vexatiously, wantonly, or for oppressive reasons.’” Id. (quoting F.D. Rich Co. v. United States ex rel.


2 Counsel for Petitioners have not requested additional attorney’s fees in connection with the supplemental briefing
requested by the Court when it found the initially submitted information insufficient. Therefore, the Court declines to
increase the attorney’s fees award beyond what was requested in Plaintiff’s initial petition. Even if counsel for
Petitioners did submit a request for increased fees, “a trial judge may decline to compensate hours spent by collaborating
lawyers or may limit the hours allowed for specific tasks[;] . . . such decisions are best made by the district court on the
basis of its own assessment of what is appropriate for the scope and complexity of the particular litigation.” N.Y.S.
Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1146 (2d Cir. 1983). If the Court finds “that some of the time was
not reasonably necessary . . . it should reduce the time for which compensation is awarded accordingly.” Louis Vuitton
Malletier, S.A. v. LY USA, Inc., 676 F.3d 83, 111 (2d Cir. 2012). Here, the Court is unlikely to find the additional hours
to be reasonable, given the duplicative nature of the work. See, e.g., Trustees of the Local 7 Tile Indus. Welfare Fund v. EAQ
Constr. Corp., No. 14-cv-4097 (SJ)(CLP), 2016 WL 4540306, at *15 (E.D.N.Y. Aug. 12, 2016), report and
recommendation adopted, No. 14-cv-4097 (SJ)(CLP), 2016 WL 4536866 (E.D.N.Y. Aug. 30, 2016) (reducing the
number of billed hours in an attorney’s fee award when counsel’s work was highly duplicative and only remedied the
insufficiency of counsel’s initial submission, explaining that “a client should not be billed both for the insufficient work
performed by their attorney and the subsequent work that was required to remedy counsel’s initial inadequate efforts”).


                                                               7
Indus. Lumber Co., 417 U.S. 116, 129 (1974)). In the context of confirmation proceedings, “the

guiding principle has been stated as follows: when a challenger refuses to abide by an arbitrator’s

decision without justification, attorney’s fees and costs may properly be awarded.” BASF Wyandotte

Corp., 774 F.2d at 47 (quoting Bell Prod. Eng’rs Ass’n v. Bell Helicopter Textron, Div. of Textron, Inc., 688

F.2d 997, 999 (2d Cir. 1982)).

        Here, an award of fees and costs is justified. By entering into the Agreement, M&B Builders

agreed to submit to arbitration of disputes at the option of either party. M&B Builders failed to

participate in the arbitration proceeding, despite having been duly notified of the hearing. Following

the arbitrator’s decision that M&B Builders violated its obligations under the collective bargaining

agreement, M&B Builders failed to satisfy any portion of the award and has subsequently failed to

even appear in this action, let alone oppose the instant petition to confirm the award. In doing so,

M&B Builders has failed to offer any justification for its refusal to abide by the decision of the

Arbitrator. See N.Y. City Dist. Council of Carpenters Pension Fund v. Eastern Millenium Const., Inc., No. 03-

cv-5122 (DAB), 2003 WL 22773355, at *3 (S.D.N.Y. Nov. 21, 2003) (awarding fees and costs where

defendant “chose not to participate in the arbitration proceedings or even to oppose Plaintiffs’

application for confirmation of the arbitration award”); N.Y. City Dist. Council of Carpenters v. Metro

Furniture Servs. LLC, No. 11-cv-7074 (HB), 2012 WL 4492384, at *4 (S.D.N.Y. Sept. 28, 2012)

(awarding attorneys’ fees and finding that respondent’s “inaction in the arbitration hearings and in

the present action . . . constitutes bad faith”). Moreover, the Agreement allows the Funds to recover

reasonable attorneys’ fees and court costs upon prevailing in a confirmation action. Ind. Bldg.

Constr. Agmt., art. XV, § 6. Therefore, allowing the Funds to recover reasonable attorneys’ fees and

costs in the current action aligns with the parties’ contractual expectations. Finally, an award of

attorneys’ fees will further the federal policy in favor of settling labor disputes by arbitration.

Niagara Mohawk Power Corp., 196 F.3d at 124.



                                                       8
                a. Reasonableness of Attorneys’ Fees

        In determining appropriate attorneys’ fees, district courts use the “lodestar method,” in

which the number of hours reasonably expended is multiplied by a reasonable hourly rate. McDonald

v. Pension Plan of the NYSA–ILA Pension Trust Fund, 450 F.3d 91, 96 (2d Cir. 2006) (per curiam). An

attorney’s hourly rate is considered reasonable when it is “in line with those [rates] prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience, and

reputation.” Trs. of the Mason Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund and Training

Program Fund v. Stevenson Contracting Corp., No. 05-cv-5546 (GBD)(DF), 2008 WL 3155122, at *9

(S.D.N.Y. June 19, 2008) (alteration in original) (citations omitted). “When an attorney’s requested

hourly rate is higher than rates found to be reasonable in the relevant market, the court has

discretion to reduce the rate.” Trs. of N.Y. City Dist. Council of Carpenters Pension Fund, Welfare Fund,

Annuity Fund, Apprenticeship, Journeyman, Retraining, Educ. and Indus. Fund v. Mountaintop Cabinet Mfr.

Corp., No. 11-cv-8075 (JMF), 2012 WL 3756279, at *5 (S.D.N.Y. August 29, 2012) (citations

omitted).

        In support of their request for fees and costs, Petitioners submitted an invoice listing the

completed tasks, attorneys’ hourly rates, and billed hours, as well as their costs. Invoice. In total,

Petitioners incurred 17.20 hours of legal work at the rates of $350/hour for “of counsel” attorneys

$275/hour for associate attorneys, and $120/hour for legal assistants. Davis Decl. ¶¶ 4–6, Invoice

at 1–3. Two attorneys from Virginia & Ambinder (“V&A”) worked on this case: Todd Dickerson

and Paige Davis. Dickerson, of counsel at V&A and a 2013 law school graduate, regularly

represents multiemployer benefit plans in ERISA litigation and seeks a fee of $350 per hour for 0.8

hours worked. Davis Decl., ¶ 5; Invoice at 1–3. Ms. Davis graduated from law school in 2016,

primarily practices ERISA litigation, and seeks a fee of $275 per hour for 14.9 hours of work. Davis

Decl., ¶ 4; Invoice at 1–3. V&A seeks a fee of $120/hour for 1.5 hours worked by a legal assistant.

Davis Decl., ¶ 6; Invoice at 2–3.

                                                      9
        Petitioners represent that these rates “are the result of negotiations between V&A and the

Funds regarding the proper hourly rates to compensate V&A’s attorneys and legal assistants for their

services.” Davis Decl., ¶ 7. The Court, however, concludes that the proposed rates are not wholly

reasonable in light of the rates prevailing in this District.

        Regarding Mr. Dickerson, the Court cannot approve the proposed rate of $350 per hour.

Mr. Dickerson is an attorney who has been practicing law for four years, and has obtained the title

“Of Counsel.” Davis Decl., ¶ 5. Other courts in this District have recently determined that fees

ranging from $225 to $300 per hour are appropriate for Mr. Dickerson, and that the “Of Counsel”

title does not warrant an increase to that amount. See, e.g., Trs. of N.Y. City Dist. Council of Carpenters

Pension Fund v. AMP&G Constr., LLC, No. 17-cv-4729, 2018 WL 1883450 (DAB), at *5 (S.D.N.Y.

March 29, 2018) (awarding attorneys’ fees for Mr. Dickerson at a reduced rate of $225 per hour

given the length of his experience); Trs. of the N.Y. City Dist. Council of Carpenters Pension Fund v. Golden

Dev. and Constr. Corp., No. 17-cv-1051 (JLC), 2017 WL 2876644, at *5 (S.D.N.Y. July 6, 2017)

(reducing Mr. Dickerson’s fees to $225 per hour from $300 because “Petitioners have not

demonstrated that the title alone qualifies him to earn more than he normally would based on how

long he has been practicing.”); Trs. of N.Y. City Dist. Council of Carpenters Pension Fund, Welfare Fund,

Annuity Fund v. DV I, LLC, No. 17-cv-7367 (PAE), 2018 WL 461244, at *5–6 (S.D.N.Y. 2018)

(granting Mr. Dickerson’s request of $300 per hour because he served as the lead attorney in the

matter); but see Trs. Of N.Y. Dist. Council of Carpenters Pension Fund v. Visual Acoustics, LLC, No. 18-cv-

4393 (JGK), 2018 WL 3187351 (S.D.N.Y. 2018) (awarding Mr. Dickerson his requested attorneys’

fee rate of $350 per hour). In another ERISA case decided just a few months ago, Mr. Dickerson

requested $350 per hour, as he did here. Trs. of N.Y. City Dist. Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund v. Metroplex Service Group, Inc., No. 18-cv-5889 (PAE), 2018 WL 4141034,

at *6 (S.D.N.Y. August 30, 2018). In that case, Judge Engelmayer determined that a reduced rate of

$300 was a reasonable fee for an attorney with Mr. Dickerson’s experience. Id. (“The Court

                                                      10
continues to believe that $300 is an appropriate rate for Mr. Dickerson, and therefore awards him at

that rate”).

        Here, Petitioners have not demonstrated that the title “Of Counsel” qualifies Mr. Dickerson

to earn more than he normally would based on the prevailing rates in this District. Given Mr.

Dickerson’s role as the supervising attorney on this matter, the Court grants a rate of $300 per hour

for his work.

        Similar reasoning applies to Ms. Davis’s fee. In Metroplex, Ms. Davis’s requested hourly rate

of $275 was reduced because $225 “represents the upper bound of prevailing rates in this District

for junior associates such as Ms. Davis.” Metroplex Service Group, Inc., 2018 WL 4141034, at *5.

Other judges in this District have also found that $225.00 per hour is reasonable for junior

associates performing similar work. See, e.g., AMP&G Constr., 2018 WL 1883450, at *4; N.Y. City

Dist. Council of Carpenters v. Reilly Partitions, Inc., No. 18-cv-1211 (JGK), 2018 WL 2417849, at *3

(S.D.N.Y. May 29, 2018); Trs. of N.Y. City Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity

Fund, and Apprenticeship, Journeyman Retraining, Educ. and Indus. Fund v. Regal USA Constr. Inc., No. 17-

cv-4594 (AJN), 2018 WL 401515, at *3 (S.D.N.Y. January 12, 2018). This Court agrees and awards

a rate of $225 per hour for Ms. Davis.

        The Court finds that the requested rate of $120 per hour for 1.5 hours of work performed

by legal assistants is reasonable. Adding that figure to the modified hourly rate of $300 across 0.8

hours of work performed by Mr. Dickerson and $225 for 14.9 hours of work performed by Ms.

Davis, the total attorneys’ fee award is $3,772.50.

        Petitioners’ costs consist of the court filing and process server fees amounting to $409.85:

$400 for a “Court Fee” and $9.85 for a “Postage” fee. Invoice at 4. The $400 Court fee, however,

was already been awarded to Petitioner by the Arbitrator. Award at 2–3; see also Trs. of N.Y. City Dist.

Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund, Apprenticeship, Journeyman Retraining, Educ.

and Indus. Fund, Charity Fund v. Dedicated Indus. LLC, No. 14-cv-7610 (RA), 2015 WL 4503695, at *5

                                                      11
       (S.D.N.Y. July 23, 2015) (“[T]he Court finds that Petitioners’ request for attorney’s fees and costs is

       reasonable in the circumstances, except costs in the amount of $400” because this amount

       “represent[s] court filing fees that were already accounted for in Arbitrator Maher’s Award.”).

       Accordingly, the Court grants to Petitioners costs of $9.85, which, when added to the attorneys’ fee

       award, amounts to $3,782.35.

III.       CONCLUSION

               For the foregoing reasons, the Clerk of Court is directed to enter judgment in favor of

       Petitioners and against M&B Builders in the amount of $87,510.39—which consists of the

       arbitration award of $83,728.04 plus $3,782.35 in attorneys’ fees and costs incurred in the instant

       action—plus prejudgment interest on the arbitration award at the rate of 5.75% per annum from the

       date of the award (February 21, 2018) to the date of judgment. Post-judgment interest will accrue

       pursuant to 28 U.S.C. § 1961.

               The Clerk of Court is further directed to close this case.

               SO ORDERED.

        Dated: November 17, 2018                            _____________________________________
        New York, New York                                           GREGORY H. WOODS
                                                                    United States District Judge




                                                           12
